Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 4-15, 17-18 and 28-29 are all the claims.
2.	 Claims 9, 11 and 13 are amended as filed on 2/28/2022 under 37 CFR 1.312. 
3.	Claims 1, 4-15, 17-18 and 28-29 are all the claims under examination.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
a) The amended claims correct minor typographical errors and clarify the claims without changing the scope of the invention. No new matter is added nor do the amendments raise any new issues for examination.
b) The invention is drawn to a specific combination of features for a bispecific anti-CD38 x anti-CD19, common light chain-sharing antibody, comprising anti-CD-38 VH CDR sequences, anti-CD19 VH CDR sequences and common light chain VL CDR sequences, wherein the common light chain VL CDR sequences are paired with each of the anti-CD38 VH and anti-CD19 VH CDRs, respectively. 
c) The specification teaches the anti-CD38 003 VL as instantly claimed can function as a common light chain for the anti-CD19 3C10 VH domain (see [0262]).
is free from the art and supported by the specification. 
	d) The instant claims are found to be allowable for all of the reasons set forth in the Notice of Allowance of 12/8/2021.



Conclusion
5.	Claims 1, 4-15, 17-18 and 28-29 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643